PER CURIAM.
Jeremiah J. Kirkpatrick appeals the summary denial of his motion for postcon-viction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. Kirkpatrick raised four claims, and we affirm without comment the postconviction court’s denial of claim three. However, the court denied claims one, two, and four as facially insufficient. Pursuant to Spera v. State, 971 So.2d 754, 761 (Fla.2007), we reverse and remand for the postconviction court to strike claims one, two, and four with leave to amend within a specific period of time not to exceed thirty days, if Kirkpatrick can do so in good faith. If Kirkpatrick files an amended motion on these grounds and has not cured the facial insufficiencies, the postconviction court may summarily deny the claims on the merits. See Verity v. State, 56 So.3d 77, 78 (Fla. 2d DCA 2011). If the court summarily denies any facially sufficient amended claims, it must attach to its order portions of the record that conclusively refute Kirkpatrick’s allegations.
Affirmed in part, reversed in part, and remanded with directions.
ALTENBERND, LaROSE, and CRENSHAW, JJ., Concur.